

116 HR 4799 IH: Preservation of Public Evidence Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4799IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Veasey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require State and local law enforcement agencies to submit information about law enforcement
			 investigations to the Attorney General, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preservation of Public Evidence Act of 2019. 2.Requirement to submit information about investigations to the Attorney General (a)RequirementA State receiving any amount under a grant program covered by section 3(a) shall require each law enforcement agency of that State, and of each unit of local government of that State, to submit to the Attorney General, for any incident being investigated by such law enforcement agency wherein a person was injured or killed by a law enforcement officer or while in the custody of a law enforcement agency, copies or records of any of the following that pertains to the incident:
 (1)Any record or information. (2)Any item of evidence.
 (3)Any photographs. (4)Any videos, including footage from dashboard cameras and body-worn cameras.
 (5)Any witness statements. (6)Any other tangible documents.
 (b)PublicationThe Attorney General— (1)shall preserve materials submitted under subsection (a); and
 (2)may, at the request of an attorney, a court, or such other person as may be deemed appropriate by the Attorney General, publish such materials or descriptions thereof, subject to any applicable limitation under law.
				3.Eligibility for Federal funds
			(a)Covered programs
 (1)In generalFor purposes of this Act, a grant program is covered by this section if— (A)the program is carried out by or under the authority of the Attorney General; and
 (B)the program provides amounts to States for law enforcement purposes. (2)ListFor each fiscal year after the date of enactment of this Act, the Attorney General shall prepare a list identifying each program that meets the criteria of paragraph (1) and provide that list to each State.
 (b)ComplianceFor each fiscal year after the date of enactment of this Act, any amount that a State would otherwise receive for that fiscal year under a grant program covered by this section shall be reduced by 10 percent, unless the chief executive of the State submits to the Attorney General—
 (1)a certification that each law enforcement agency of the State, and of each unit of local government of the State, is in compliance with the requirements of section 2; or
 (2)an assurance that not less than 5 percent of such amount shall be used only for the purpose of enabling each law enforcement agency of the State, and of each unit of local government of the State to comply with the requirements of section 2, so as to ensure that a certification under paragraph (1) may be submitted not later than 90 days after such assurance.
 (c)Report on noncomplianceNot later than the last day of each fiscal year after the date of enactment of this Act, the Attorney General shall publish a report listing each State wherein a law enforcement agency of the State, or of a unit of local government of the State, has not complied with the requirements of section 2 for that fiscal year.
 (d)Redistribution of amountsAmounts not allocated to a State under a program as the result of a reduction under subsection (b) shall be reallocated under such program to a State that is in compliance with this section, subject to the limitations under such program.
 (e)Effective dateThe first grants to which subsection (b) applies are grants for the fiscal year beginning October 1, 2020.
 4.Enhanced funding for body camera grantsFor fiscal year 2021, out of any money in the Treasury not otherwise appropriated, there is authorized to be appropriated an additional amount of $10,000,000, to be used for grants under part Q of the Omnibus Crime Control and Safe Streets Act of 1968, for the acquisition and use of body-worn cameras by law enforcement officers.
		